UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A (Rule 13d-102) Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No. 3)* Strategic Hotels & Resorts Inc. (Name of Issuer) Series C Preferred Stock, $0.01 par value per share (Title of Class of Securities) 86272T502 (CUSIP Number) April 9, 2010 Date of Event Which Requires Filing of the Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) TRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON NV North American Opportunity Fund SS OR I.R.S. IDENTIFICATION NO. OF THE ABOVE PERSON 98-0454389 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 279,625 o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.9%1 12 TYPE OF REPORTING PERSON CO 1 Based on 5,750,000 shares of Series C Preferred Stock issued and outstanding as reported by the Issuer on the most recent Form 10-K filed February 25, 2010 with the Securities and Exchange Commission. Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON Millennium Group LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 279,625 o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.9%2 12 TYPE OF REPORTING PERSON IA 2 See footnote 1. Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON Highland Park Partners Fund LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0%3 12 TYPE OF REPORTING PERSON PN 3 See footnote 1. Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON HPP GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0%4 12 TYPE OF REPORTING PERSON IA 4 See footnote 1. Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON Trent Stedman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.9%5 12 TYPE OF REPORTING PERSON IN 5 See footnote 1. Cusip No. 86272T502 13G 1 NAMES OF REPORTING PERSON Thomas Patrick 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON o 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.1%6 12 TYPE OF REPORTING PERSON IN 6 See footnote 1. Cusip No. 86272T502 13G Item 1(a) Name of Issuer:Strategic Hotels & Resorts Inc. Item 1(b) Address of Issuer’s Principal Executive Offices: 200 West Madison Street Suite 1700 Chicago, IL60606 Item 2(a) Name of Person Filing Item 2(b) Address of Principal Business Office Item 2(c) Citizenship NV North American Opportunity Fund 799 Central Ave. Suite 350 Highland Park, Illinois 60035 Cayman Islands Millennium Group LLC 799 Central Ave. Suite 350 Highland Park, Illinois 60035 Illinois Highland Park Partners Fund LP 799 Central Ave. Suite 350 Highland Park, Illinois 60035 Delaware HPP GP LLC 799 Central Ave. Suite 350 Highland Park, Illinois 60035 Delaware Trent Stedman 799 Central Ave. Suite 350 Highland Park, Illinois 60035 United States Citizen Thomas Patrick 799 Central Ave. Suite 350 Highland Park, Illinois 60035 United States Citizen Cusip No. 86272T502 13G 2(d) Title of Class of Securities: Series C Preferred Stock, par value $0.01. 2(e) CUSIP Number:86272T502 Item 3If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act; (b) o Bank as defined in Section 3(a)(6) of the Exchange Act; (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) o Investment company registered under Section 8 of the Investment Company Act; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box.T Item 4 Ownership: (i) NV North American Opportunity Fund7 (a)Amount beneficially owned: 279,625shares 7 Millennium Group LLC is the investment manager of NV North American Opportunity Fund and Trent Stedman is a member of Millennium Group LLC.By virtue of his relationship to NV North American Opportunity Fund and Millennium Group LLC, Mr. Stedman may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 under Securities Exchange Act of 1934, as amended (the “Act”)) the shares of Series C Preferred Stock directly beneficially owned by NV North American Opportunity Fund.Millennium Group LLC also may be deemed to indirectly beneficially own (as that term is defined in Rule 13d-3 of the Act) the shares of Series C Preferred Stock directly beneficially owned by NV North American Opportunity Fund.By virtue of his relationship with Millennium Group LLC, Mr. Patrick may be deemed to be part of a group with the other Reporting Persons with respect to the Series C Preferred Stock of the Issuer. Cusip No. 86272T502 13G (b)Percent of Class: Approximately 4.9%8 (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: 0 (ii)Millennium Group LLC9 (a)Amount beneficially owned: 279,625shares (b) Percent of Class: Approximately 4.9%10 (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: 0 8 See footnote 1. 9 See footnote 7. 10 See footnote 1. Cusip No. 86272T502 13G (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: 0 (iii)Highland Park Partners Fund LP11 (a)Amount beneficially owned: 0 (b)Percent of Class: 0%12 (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 0 (iv) shared power to dispose or to direct the disposition of: 0 (iv)HPP GP LLC13 (a)Amount beneficially owned: 0shares 11 After this filing, Highland Park Partners Fund LP will no longer be a Reporting Person, or part of a group, with respect to the Series C Preferred Stock of the Issuer. 12 See footnote 1. 13 After this filing, HPP GP LLC will no longer be a Reporting Person, or part of a group, with respect to the Series C Preferred Stock of the Issuer. Cusip No. 86272T502 13G (b)Percent of Class: 0%14 (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 0 (iv) shared power to dispose or to direct the disposition of: 0 (v)Trent Stedman15 (a)Amount beneficially owned: 279,625shares (b)Percent of Class: Approximately 4.9%16 (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: 0 14 See footnote 1. 15 See footnote 7. 16 See footnote 1. Cusip No. 86272T502 13G (vi)Thomas Patrick17 (a)Amount beneficially owned: 61,675 shares (b)Percent of Class: Approximately 1.1%18 (c)Number of shares as to which such person has: (i) sole power to vote or to direct the vote: (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: (iv) shared power to dispose or to direct the disposition of: 0 Item 5 Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:o Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not Applicable. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company: Not applicable. 17 See footnote 7. 18 See footnote 1. Cusip No. 86272T502 13G Item 8 Identification and Classification of Members of the Group: Not Applicable. Item 9 Notice of Dissolution of Group: Not Applicable. Item 10 Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Cusip No. 86272T502 13G Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of April 21, 2010 NV North American Opportunity Fund By:Millennium Group LLC By:/s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 Millennium Group LLC By:/s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Member Dated as of April 21, 2010 Highland Park Partners Fund LP By:HPP GP LLC By:/s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 HPP GP LLC By:/s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 /s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman Dated as of April 22, 2010 /s/ Thomas Patrick Thomas Patrick Cusip No. 86272T502 13G Exhibit A Agreement of Joint Filing Pursuant to 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby confirm the agreement by and among them to join in the filing on behalf of each of them of a Statement on Schedule 13G and any and all amendments thereto, and that this Agreement be included as an Exhibit to such filing. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned have executed this Agreement. Dated as of April 21, 2010 NV North American Opportunity Fund By:Millennium Group LLC By:/s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 Millennium Group LLC By: /s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Member Dated as of April 21, 2010 Highland Park Partners Fund LP By:HPP GP LLC By: /s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 HPP GP LLC By: /s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman, Sole Member Dated as of April 21, 2010 /s/ Barton S. Aronson Barton S. Aronson, Authorized Signatory for Trent Stedman Dated as of April 22, 2010 /s/ Thomas Patrick Thomas Patrick
